Citation Nr: 1125639	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  05-08 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable schedular rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to February 1972.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, granted service connection for bilateral hearing loss, with a noncompensable rating assigned, effective December 7, 2002.  

The Board remanded the claim in August 2007 and March 2010 for additional development.  As discussed below, the development has been completed.  

In a May 2011 Informal Hearing Presentation, the Veteran's representative waived local consideration of evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2010).

The issues of service connection for erectile dysfunction and kidney problems have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The question of entitlement to a compensable initial rating for bilateral hearing loss on an extraschedular basis is remanded to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.


FINDING OF FACT

The Veteran has level II hearing in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100; § 4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This appeal arises from disagreement with an initial evaluation following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of error in this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d) (2010).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided a proper VA examination in August 2010 for his bilateral hearing loss claim.  

In addition to dictating objective test results, an audiologist providing a VA examination must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The VA examiner reviewed the Veteran's history, opined as to the severity of the hearing loss, and recorded the Veterans reports as to the situations where he experienced the most difficulty.  The examiner thereby described the functional effects of the hearing disability.

The Veteran has not reported, and there is no other evidence, that his hearing loss has worsened since the August 2010 VA examination.  As such additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

In August 2007, the Board remanded the issue on appeal so that the Veteran could be provided a VA examination.  In March 2010, the Board requested that the Veteran be asked to provide the names, addresses and approximate dates of treatment for all medical care providers that evaluated his hearing loss since May 2008, be provided notice of the information and evidence necessary to support his claim for an extraschedular rating and be provided a VA examination to determine the extent and severity of his bilateral hearing loss.  

In an October 2007 letter, the RO asked the Veteran to provide the dates and places of VA treatment and to provide dates and records of any other pertinent treatment.  In a March 2010 letter, he was asked to provide the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that had treated or evaluated his bilateral hearing loss since May 2008; and he was informed of the information and evidence necessary to warrant an extraschedular rating.  As of this date, the Veteran did not respond.  

He was provided with a VA audiology examination in August 2010, where his current hearing acuity thresholds were recorded and the effects caused by his hearing loss disability on occupational functioning and activities of daily life were described in detail.    

For the reasons set forth above, the Board finds that VA has complied with the August 2007 and March 2010 remand instructions and VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Initial Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2010).  

To evaluate the degree of disability for service connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Schedular Rating

During a VA audiological examination in May 2003, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
55
70
44
LEFT
15
25
45
70
39

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The diagnosis was normal hearing through 1000 Hertz sloping from a mild to moderately severe hearing loss thereafter in the right ear and normal hearing through 2000 Hertz sloping from a moderate to moderately severe sensorineural hearing loss thereafter in the left ear.  

An August 2004 VA medical center (VAMC) audiology consultation revealed no overall change in the Veteran's hearing levels since the May 2003 VA examination.  In January 2005, the Veteran was fitted for hearing aids.  In a March 2005 hearing aid check-up, the Veteran stated that general conversation group listening and television viewing were much better, although he was having difficulty hearing conversation on his cell phone.  

During a VA audiological examination in May 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
45
60
60
48
LEFT
20
40
70
60
48
Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 84 percent in the left ear.  The diagnosis was normal hearing through 1500 Hertz sloping to a moderate to moderately severe hearing loss thereafter in the right ear and normal hearing through 1500 Hertz sloping to a mild sensorineural hearing loss at 2000 Hertz, then sloping precipitously to a moderately severe sensorineural hearing loss with a dip to severe levels at 3000 Hertz.  

The Veteran was provided a third VA examination in August 2010, where pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
40
60
60
48
LEFT
25
40
70
60
49

Speech audiometry revealed speech recognition ability of 84 percent in both the right and left ear.  The diagnosis was normal to moderately severe sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left.  

With respect to the right ear, the most severe pure tone threshold average of record was 48, which was recorded during the May 2008 and August 2010 VA examinations.  The speech recognition score of 72 percent obtained in May 2008 translates to level IV hearing impairment under Table VI.  The speech recognition score of 84 percent, which was obtained in August 2010, translates to level II hearing impairment under Table VI.  

With respect to the left ear, the most severe pure tone average of record was 49 decibels, which was recorded during the August 2010 VA examination.  The speech recognition score of 86 percent translates to level II hearing impairment under Table VI.  

Level IV hearing impairment in one ear and level II hearing impairment in the other ear warrants a zero percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  Similarly, Level II hearing impairment in both ears also warrants a zero percent rating under the applicable criteria.  Id.  Accordingly, an increased rating is not warranted.  

The Veteran does not meet the criteria for an exceptional pattern of hearing loss.  
38 C.F.R. § 4.86.  

There is no evidence that the hearing loss disability has met or approximated the criteria for an increased rating at any time during the appeal period.  38 C.F.R. 
§ 4.7, 4.21.  Since the weight of evidence is against the claim, an increased schedular rating is denied.

Total Disability Rating

The Court has held that a total disability rating based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  

In this case the Veteran has not alleged unemployability, and there is no other evidence of unemployability.  Thus, further consideration of entitlement to TDIU is not warranted.



ORDER

Entitlement to an initial compensable schedular rating for bilateral hearing loss is denied. 



REMAND

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

In this case there is evidence that the rating schedule is inadequate to evaluate the Veteran's disability.  The Veteran and his spouse have reported that he has great difficulty having a normal conversation, especially in using a telephone or in the presence of background noise, and could not understand much of what was said on television without the use of a hearing aid or the television on the highest volume setting.  

The Veteran has also reported marked interference with employment as a police officer.  He had difficulty understanding radio calls, interviewing suspects and witnesses and hearing instructors and he often has to resort to reading lips or pretending that he heard the speaker.  He had to frequently make telephone calls, because he could not understand the police radio.

Both the May 2008 and August 2010 VA examiners noted that the Veteran's hearing acuity would cause difficulty in the presence of background noise.  

Hence, the criteria for referral for consideration of an extraschedular rating are met.  

Accordingly, this case is REMANDED for the following:

1.  The claim should be referred to VA's Director of Compensation and Pension Service or Under Secretary for Benefits to adjudicate entitlement to an extraschedular rating for bilateral hearing loss.

2.  If the benefits sought on appeal is not fully granted, a supplemental statement of the case should be issued before the case is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


